 T. F. FRICK & CO.Frick, Vass & Street, Inc., t/a T. F. Frick & Co.and International Brotherhood of Painters andAllied Trades, Local Union No. 1018, AFL-CIO. Case 5-CA-155784 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 19 January 1984 Administrative Law JudgeGordon J. Myatt issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda response to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions2and to adopt the recommended Orderas modified.AMENDED CONCLUSIONS OF LAW1. Substitute the following for Conclusion ofLaw 7.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent also excepts to the judge's finding that the Uniontimely requested the Respondent to negotiate for a new contract TheRespondent points out that it gave written notice of its intent to termi-nate the contract and claims that the Union, by not putting a bargainingrequest in writing, failed to comply with a contractual provision purport-edly requiring that bargaining requests be in writing, The contract specif-ically provides for automatic renewal of its terms unless a party giveswritten notice that it desires to make contractual changes, hut does notspecify the manner in which a response to written notice must be made.In these circumstances, we find, in agreement with the judge, that a"valid request to bargain need not be made in any particular form solong as the request clearly indicates a desire to negotiate ." .1Landers Dump Truck, 192 NLRB 207, 208 (1971). We also find that theUnion's three requests were valid requests to bargain.In the absence of exceptions, we adopt the judge's finding that the Re-spondent violated Sec. 8(aXI) by informing employees that the Companywould no longer be "union."2 The judge concluded that the Respondent violated Sec 8(a)(5) and(I) of the Act by dealing directly with the unit employees regardingwages. The General Counsel has excepted to the judge's inadvertentomission of this conclusion from the Conclusions of Law and the OrderWe modify the Conclusions of Law and Order accordinglyWe also note that Conclusion of Law 7 states that the Respondentchanged wage rates about 7 June 1983, although it is clear from thejudge's findings of facts and the record evidence that this change oc-curred about 15 May 1983 We shall conform the Conclusions of Lasaccordingly.We also modify the judge's remedy to make clear (in accord "sith hisfindings) that the "make whole" provision applies to all employees whosuffered as a result of the Respondent altering the overtime rates.Finally, we conform the notice to accord with the judge's Order270 NLRB No. 84"7. By changing the overtime provision on 2May and the wage rates on or about 15 May with-out notifying the Union and affording it an oppor-tunity to negotiate thereon, the Respondent has en-gaged in unfair labor practices in violation of Sec-tion 8(a)(5) and (1) of the Act."2. Insert the following as Conclusion of Law 8,and renumber the subsequent conclusion according-ly."8. By dealing directly with employees who arerepresented by the Union regarding wages, the Re-spondent has engaged in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Frick, Vass & Street, Inc., t/a T. F.Frick & Co., Richmond, Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.1. Insert the following as paragraph l(b) and re-letter the subsequent paragraphs."(b) Dealing directly with employees who arerepresented by the Union regarding wages."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withInternational Brotherhood of Painters and AlliedTrades, Local Union No. 1018, AFL-CIO, as theexclusive bargaining representative of our employ-ees in the following appropriate unit with regard torates of pay, wages, hours, and other terms andconditions of employment:All painters, decorators, paperhangers, sandblasters and other branches of the trade, overwhich the Union has jurisdiction on all matterspertaining to terms and conditions of employ-ment in the area over which the Union has ju-risdiction.WE WILL NOT fail and refuse to abide by theterms of the collective-bargaining agreement be-tween our Company and the above-named labororganization, effective by its terms from I May459 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1980 through 30 April 1983, until changed in ac-cordance with our bargaining obligations under theNational Labor Relations Act.WE WILL NOT deal directly with our employeesconcerning rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment in derogation of their exclusive bargainingrepresentative.WE WILL NOT tell our employees that we aregoing nonunion and unlawfully withdraw recogni-tion of the Union as their bargaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusive bar-gaining representative of our employees in theabove-described unit with regard to rates of pay,wages, hours, and other terms and conditions ofemployment, and embody in a signed agreementany understanding reached.WE WILL forthwith revoke the unilateralchanges regarding overtime provisions and wagerates and pay all of our employees at the wage andovertime rates provided in our collective-bargain-ing agreement with the Union, effective from 1May 1980 to 30 April 1983, until such rates arechanged in accordance with our bargaining obliga-tions under the National Labor Relations Act.WE WILL make our employees whole for anyloss of earnings they may have suffered because ofour unilateral modification of the wage ratesand/or overtime provisions provided in our collec-tive-bargaining agreement with the Union.FRICK, VASS & STREET, INC., T/AT. F. FRICK & CO.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. Oncharges filed in Case 5-CA-15578 by InternationalBrotherhood of Painters and Allied Trades, Local UnionNo. 1018, AFL-CIO (the Union), against Frick, Vass &Street, Inc., t/a T. F. Frick & Co. (Respondent), the Re-gional Director for Region 5 issued a complaint andnotice of hearing on August 16, 1983.1 An amendedcomplaint was issued on October 3.The complaint alleges, inter alia, that Respondent andthe Union have been parties to a collective-bargainingagreement which expired April 30. Further, that sinceJune 7, Respondent has violated Section 8(a)(1) and (5)of the National Labor Relations Act, as amended (theAct), 29 U.S.C. Sec. 151 et seq., by unilaterally departingI Unless otherwise indicated, all dates herein refer to 1983.from and abrogating provisions of the expired collective-bargaining agreement. In addition, the complaint allegesthat Respondent unlawfully withdrew recognition fromthe Union as the exclusive collective-bargaining repre-sentative of the employees in an appropriate unit2on orabout May I and has since failed and refused to bargainin good faith with the Union. Respondent's answeradmits certain allegations of the complaint, denies others,and specifically denies the commission of any unfairlabor practices.A hearing was held in this matter on October 24 inRichmond, Virginia. All parties were represented bycounsel and afforded full opportunity to examine andcross-examine witnesses and to present material and rele-vant evidence on the issues. Briefs were submitted by allparties and have been duly considered.On the entire record in this case, including my obser-vation of the witnesses and their demeanor while testify-ing, I make the followingFINDINGS OF FACT1. JURISDICTIONRespondent is a Virginia corporation which maintainsits principal office and place of business in Richmond,Virginia, where it is engaged in the business of a paintingcontractor, performing painting, wall covering, anddrywall finishing for commercial and residential proper-ties. During the past calendar year, Respondent in thecourse and conduct of its business operations performedservices valued in excess of $50,000 for enterpriseswithin the Commonwealth of Virginia, which are en-gaged directly in interstate commerce. The parties stipu-lated, and I find, that Respondent is, and has been at allmaterial times herein, an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Painters and AlliedTrades, Local Union No. 1018, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent is a painting contractor in Richmond, Vir-ginia. Since approximately 1970, Respondent has been amember of the Virginia Association of Contractors, Inc.,a multiemployer association. As a result of its affiliationwith the employer association, Respondent has been aparty to several collective-bargaining agreements withthe Union, including a 3-year collective-bargainingagreement which expired April 30. (G.C. Exh. 2.) Re-spondent withdrew from the employer association in Jan-uary and informed the Union accordingly by letter dated2 The unit is defined as follows:All painters. decorators, paperhangers, sandblasters and otherbranches of the trade, over which the Union has jurisdiction on allmatters pertaining to terms and conditions of employment in the areaover which the Union has jurisdiction.460 T. F. FRICK & CO.January 26. (G.C. Exh. 3.) Respondent sent a secondletter on the same date advising the Union of its inten-tion to terminate the collective-bargaining agreement.(G.C. Exh. 4.) It is the events subsequent to the January26 letters that give rise to the issues involved in this case.B. Respondent's Alleged Failure and Refusal toBargain with the UnionIn late February or early March, Thomas Palmer,business representative for the Union, visited EdwinHolloway, president of Respondent. According toPalmer, he introduced Holloway to the new representa-tive of the Union's international office. Palmer testifiedthat he asked Holloway if he could be persuaded to con-tinue bargaining with the Union and offered to do all hecould to work with Respondent. Holloway replied thathe had given the matter careful consideration and decid-ed to withdraw from the Union. Palmer testified furtherthat the parties discussed work in general. He stated thathe told Holloway he always considered them to havegood working relations but now they were on oppositesides. According to Holloway, however, there was nomention of bargaining or negotiating at the meeting. In-stead, Holloway testified, the international representativewas introduced and the parties discussed the status ofwork and whether the Union could help in some manner.Holloway and Palmer had two telephone conversa-tions subsequent to the meeting. Palmer testified that thefirst conversation occurred several weeks after the meet-ing. Palmer inquired as to Respondent's work situationand requested that Holloway consider bargaining withthe Union, to which Holloway replied he had notchanged his mind. Holloway, on the other hand, testifiedthere was no mention of bargaining during the conversa-tion. Subsequently, the parties had a second telephoneconversation. According to Palmer's testimony, he re-peated his request that Holloway consider a workingagreement with the Union. Holloway replied that he didnot feel an agreement would be beneficial to Respondent.Holloway testified, however, that Palmer telephoned himapproximately 2 weeks prior to the expiration of the col-lective-bargaining agreement and asked if the partiescould work something out. Holloway responded hisletter spoke for itself (referring to the January 26 letter).According to Holloway, his interpretation of Palmer'srequest to "work something out" was "nothing specifi-cally." Holloway stated that Palmer did not make a re-quest to negotiate or bargain.C. The Alleged 8(a)(1) ViolationFloyd W. Mason, employed as a painter for Respond-ent at the time of the hearing, testified that on or aboutMay 2, Holloway conducted a meeting at Respondent'soffice. Approximately six employees were present. Ac-cording to Mason, Holloway told the employees that Re-spondent no longer belonged to the Union and that whilecurrent employees would not take a pay reduction, time-and-a-half would no longer be paid after 8 workinghours but only after 40. No other testimony with regardto the May 2 meeting was introduced.D. The Unilateral Reduction of WagesApproximately May 15, Holloway telephoned employ-ees Mason and Steve Davis, both of whom were then onlayoff status, and offered them a chance to return towork if they were willing to take a pay cut. The existingwage rate had been $10.80 or $11.20 per hour, dependingon whether the employee performed residential or com-mercial work. Holloway offered the two employees$9.50 per hour and informed them that Respondent couldno longer afford to pay the existing wage rate. Both em-ployees accepted the offer and returned to work at thelower wage rate.Concluding FindingsRespondent defends this case on the grounds that theUnion never requested that bargaining for a new agree-ment take place. Next, Respondent contends that theUnion was obligated to put its request to bargain and ne-gotiate in writing, based on article XVIII3of the nowexpired collective-bargaining agreement. Therefore, ac-cording to Respondent, it was free to repudiate the col-lective-bargaining agreement and withdraw recognitionfrom the Union by written notice pursuant to articleXVIII of the collective-bargaining agreement withoutviolating Section 8(a)(5) of the Act.The General Counsel, on the other hand, argues thatwhile it is true that the Union did not serve Respondentwith a written request to bargain and negotiate, theUnion, by its business agent Palmer, made three oral re-quests of Respondent to do so. Thus, the General Coun-sel contends that a valid request for bargaining wasmade.In analyzing these contentions, I am of the opinionthat the record here supports the finding of a violation ofthe Act. Although Holloway denied that Palmer request-ed Respondent bargain with the Union, I do not credithis testimony in this regard. Palmer impressed me as acandid and forthright witness intent upon giving an accu-rate account of his conversations with Holloway. Fur-thermore, I find Holloway's statement that Palmer nevermentioned negotiating a new agreement to be implausi-ble. This is especially true since the three conversationsoccurred well after the union representative had receivedwritten notification of Respondent's intention to termi-nate the collective-bargaining agreement upon its expira-tion, as well as notification that Respondent had with-drawn from the employer association. My assessment ofHolloway's lack of candor on this point is further rein-Art. XVIII provided:This Agreement shall become effective on the Ist day of May,1980. and shall continue in full force and effect until Midnight. April30. 1983 Should either party hereto desire changes in any of theprovisions of this Agreement, then in that event he or it shall givenot less than ninety (90) days written notice to the other prior toApril 30. 1983. Such notice shall be deemed to have been givenwhen it shall have been properly addressed to the Association or tothe Union, as the case may be. and shall have been deposited in themails in Richmond, Virginia If no such notice shall be given, thisAgreement shall automatically reness itself and remain in full forceand effect from sear to year thereafter unless proper notice to termi-nate or modify the Agreement is given at least niiely (90) days priorto any subsequent anniversary date. [G C Exh 2.]461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforced by his own testimony regarding the third conver-sation, which occurred 2 weeks prior to the expiration ofthe collective-bargaining agreement. Holloway acknowl-edged that Palmer asked if they could work somethingout and he replied that the January 26 letter spoke foritself. His attempt to characterize Palmer's request as"nothing specifically" is not convincing and evinces hiswillingness to make dissembling statements in order toconceal the facts.Accordingly, I find that on three separate occasions-at the direct meeting in late February or early Marchand during the two subsequent telephone conversa-tions-the union representative requested that Respond-ent's president bargain for a new agreement and the re-quests were refused. Nor does Respondent's contentionthat the request to bargain had to be in writing pursuantto article XVIII of the agreement vitiate the effective-ness of the oral requests. "The Board and the courtshave repeatedly held that a valid request to bargain neednot be made in any particular form, or in haec verba, solong as the request clearly indicates a desire to negotiateand bargain on behalf of the employees in the appropri-ate unit concerning wages, hours, and other terms andconditions of employment." Marysville Travelodge, 233NLRB 527, 532 (1977), citing Al Landers Dump Truck,192 NLRB 207, 208 (1971). I find, therefore, that by itsrefusal to bargain with the Union, upon request, Re-spondent has violated Section 8(a)(5) and (1) of the Act.4I also find the uncontroverted facts here establish thatRespondent violated Section 8(a)(1) of the Act whenHolloway met with the employees on May 2. At thismeeting he informed the employees the contract was ter-minated, the Respondent would no longer be "union,"and unilaterally changed the terms of the overtime provi-sions of the expired agreement. I find that, in so doing,Holloway unlawfully interfered with the Section 7 rightof the employees to bargain collectively through theirunion regarding their wages and terms and conditions ofemployment. Compare Rockland Lake Manor, 263NLRB 1062, 1069 (1982).Finally, it is readily apparent that Respondent unilater-ally altered terms and conditions of the expired agree-ment and engaged in direct dealings with unit employees.It is settled law that, upon contract expiration, an em-ployer must continue to apply the contract terms andconditions governing the employer-employee, as opposedto the employer-union, relationship unless the employergives timely notice of its intention to modify a conditionof employment and the union fails to timely request bar-gaining, or impasse is reached during bargaining over theproposed change. Bay Area Sealers, 251 NLRB 89, 90(1980), and the cases cited therein. Additionally, an em-ployer violates its duty to bargain under Section 8(d) ofthe Act when it unilaterally changes employment condi-tions without first giving the employees' collective-bar-gaining representative prior notice and adequate opportu-nity to negotiate, in the absence of certain circumstances(not present here) excusing or justifying unilateral action.Rockwell International Corp., 260 NLRB 1346, 13474 It should be noted at this point that there is no claim here that theUnion lost its majority support among the unit employees.(1982), citing NLRB v. C & C Plywood Corp., 385 U.S.421, 425 (1967), and NLRB v. Katz, 369 U.S. 736 (1962).The record here conclusively establishes that whileRespondent gave timely notice of its intention to termi-nate the collective-bargaining agreement upon its expira-tion date, it refused to act on the Union's several timelyrequests to bargain, thereby foreclosing the Union fromany opportunity to negotiate concerning the employmentconditions unilaterally altered by Respondent. In sodoing, Respondent here has violated Section 8(a)(5) and(d) of the Act.Further, it is established law that an employer violatesSection 8(a)(5) and (1) of the Act by meeting and dis-cussing changes in wages with employees without thepresence of their collective-bargaining representative.Ross Crane Rental Corp., 267 NLRB 415 (1983); LimpcoMfg., 255 NLRB 987 (1976); Bueter Bakery Corp., 223NLRB 888 (1976). Here Respondent's president met withthe employees on May 2 and informed them the over-time wage provisions would be changed, and later of-fered Davis and Mason recall to their jobs at a lowerwage rate. This was inconsistent with Respondent's bar-gaining obligation. Additionally, such direct dealingtended to undermine the status of the Union as the bar-gaining representative and interfered with the employees'Section 7 rights. Ross Crane Rental, supra.Accordingly, I find that by dealing directly with theunit employees concerning wages, Respondent has fur-ther violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. The Respondent, Frick, Vass & Street, Inc., t/a T.F. Frick & Co., is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Painters and AlliedTrades, Local Union No. 1018, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. The above-named labor organization has been, andis now, the exclusive representative of all of the employ-ees in the unit described below for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.4. The following employees constitute a unit appropri-ate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:All painters, decorators, paperhangers, sandblasters,and other branches of the trade, over which theUnion has jurisdiction on all matters pertaining toterms and conditions of employment in the areaover which the Union has jurisdiction.5. By refusing to bargain with the Union on or afterMarch 1, 1983, Respondent has violated Section 8(a)(5)and (1) of the Act.6. By informing its employees that it would no longerdeal with the Union, as their collective-bargaining agent,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.462 T. F. FRICK & CO.7. By changing the overtime provisions on May 2 andthe wage rates on or about June 7 without notifying theUnion and affording it an opportunity to negotiate there-on, Respondent has engaged in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act.8. The above conduct constitutes unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent has committed unfairlabor practices within the meaning of Section 8(a)(l) and(5) of the Act, it shall be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Respondent shall rec-ognize and bargain in good faith, on request, with theUnion, and revoke, on the Union's request, any and allunilateral changes commencing May 1, 1983, in the termsand conditions of employment of its unit employees, Kal-Equip Co., 237 NLRB 1234 (1978). Further, Respondentshall be required to continue in full force and effect, ret-roactively to May 1, 1983, all terms and conditions ofthe contract which expired April 30, 1983, until suchtime that it reaches agreement or bargains in good faithto impasse with the Union, or the Union refuses to bar-gain on such matters. If an understanding is reached, itshall be embodied in a signed agreement. Respondentshall also be ordered to make whole employees SteveDavis and Floyd Mason for any loss of wages suffered asa result of Respondent's alteration of the overtime provi-sions and reduction of the hourly wage rate of the re-cently expired collective-bargaining agreement. Interestthereon shall be computed in the manner prescribed in F.W Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp.,6 231 NLRB 651 (1977).6ORDERThe Respondent, Frick, Vass & Street, Inc., t/a T. F.Frick & Co., its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Refusing to bargain collectively concerning wages,hours, and other terms and conditions of employmentwith International Brotherhood of Painters and AlliedTrades Union, Local No. 1018, AFL-CIO, as the exclu-sive bargaining representative of the employees in thefollowing appropriate unit:I See generally Isis Plumbing Co., 138 NLRB 716 (1962).6 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."All painters, decorators, paperhangers, sandblastersand other branches of the trade, over which theUnion has jurisdiction on all matters pertaining toterms and conditions of employment in the areaover which the Union has jurisdiction.(b) Unilaterally changing the wage rate and the over-time provisions of the unit employees without priornotice to, and consultation with, the Union.(c) Informing employees that it no longer belonged tothe Union.(d) In any like or related manner interfere with, re-straining, or coercing employees in the exercise of therights protected under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) On request, bargain collectively with the Union asthe exclusive representative of the employees in the ap-propriate unit regarding wages, hours, and other termsand conditions of employment and embody in a signedagreement any understanding reached.(b) Revoke the unilateral changes made in the wagerates and overtime provisions and pay to all unit employ-ees the rates set forth in the collective-bargaining agree-ment effective from May 1, 1980, to April 30, 1983, untilsuch time as the said wage rates and overtime provisionsare changed consistent with Respondent's bargaining ob-ligations under Section 8(d) of the Act.(c) Make whole employees for any loss of earningssuffered by reason of Respondent's unlawful modificationof the contractual wage rates and overtime provisions inthe manner set forth in the section of this Decision enti-tled "The Remedy."(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its place of business in Richmond, Virginia,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words it the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United Stales Court of Appeals E nforcing an Order of the Nation-al L abor Relations Board"463